Citation Nr: 1030466	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  02-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for cold injury residuals to 
the right lower extremity.

3. Entitlement to service connection for cold injury residuals to 
the left lower extremity.

4. Entitlement to service connection for cold injury residuals to 
the nose.

5. Entitlement to a rating greater than 10 percent for 
patellofemoral osteoarthritis of the left knee.

6. Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the right patella.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 
1955.

This case comes before the Board of Veterans' Appeal (Board) on 
appeal from January 2001 and February 2005 rating decisions 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey,

In January 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  This case was 
previously before the Board in May 2007 and September 2008.  With 
regard to the issues decided below, the Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  
   
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to ratings greater than 10 percent for 
left and right knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disorder has not been shown.

2.  Residuals of cold injuries to the right and left lower 
extremities or to the nose have not been shown. 


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by 
service, nor is it due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Residuals of cold injury to the right lower extremity were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

3.  Residuals of cold injury to the left lower extremity were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

4.  Residuals of cold injury to the nose were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a right ankle 
disorder and residuals of a cold injury to the right and left 
lower extremities are related to his service with the United 
States Army from November 1953 to September 1955.  

With regard to the right ankle disorder issue, the Veteran notes 
that he injured his right ankle during an August 1954 fall that 
fractured his right knee and that he has continued to have 
trouble with his right ankle ever since.  With regard to the cold 
injury issues, he contends that he developed frostbite of various 
parts of his body while stationed in Korea due to being 
improperly clothed.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110  
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Right Ankle Disorder

Service treatment records show that the Veteran injured his right 
ankle when he fractured his right knee during an August 1954 
fall.  Subsequently, he complained of an aching right ankle in 
August 1954.  A September 1955 separation examination reflected a 
normal clinical evaluation of his feet and lower extremities.

In October 1955, immediately upon discharge from service, he 
filed a claim for service connection for a fractured right ankle 
and knee.  A November 1955 VA examination showed some residuals 
of a right knee disorder but a normal right ankle.  In November 
1955, the RO granted service connection for the right knee but 
denied service connection for the right ankle, finding that there 
was no evidence of a current right ankle disorder.  

In September 1997, the Veteran submitted a second claim for 
service connection for a right ankle disorder.  An examination 
showed normal X-rays of the right ankle and failed to show a 
current right ankle disorder.  In March 1998, the RO found that 
he had failed to submit new and material evidence to reopen the 
claim.  

Subsequently, the Veteran submitted a third claim for service 
connection for a right ankle disorder.  In connection with this 
claim, he was afforded a VA examination in February 2000 which 
showed normal X-rays of the right ankle and failed to show a 
current right ankle disorder.  In May 2000, the RO denied the 
claim to reopened.  

In August 2000, the Veteran submitted a fourth claim for service 
connection for a right ankle disorder.  A subsequent September 
2000 VA examination report also shows a normal right ankle.  In 
January 2001, the RO found that the Veteran had failed to submit 
new and material evidence to reopen a previously denied claim of 
entitlement to service connection for a right ankle disorder.  He 
appealed.

Subsequently, the RO obtained several VA outpatient treatment 
reports.  Significantly, reports dated as early as December 1999 
show that he had been receiving treatment for longstanding 
osteoarthritis, including arthritis of his right ankle.  

VA medical records dated in March 2002 show that he complained of 
pain in his right ankle. He was noted to have painful motion 
without swelling. An assessment of degenerative joint disease was 
made; however, X-ray studies dated in March 2002 and August 2002 
were reportedly normal.  

In May 2007, the Board reopened the issue of entitlement to 
service connection for a right ankle disorder based on the 
submission of new and material evidence and remanded the issue 
for a notice letter specific to the requirements for service 
connection pursuant to the Veterans Claims Assistance Act of 
2000.  Such notice was sent in June 2007.  

After a careful review of the file, the Board finds that the 
preponderance of the evidence weighs against service connection 
for a right ankle disorder.  Specifically, service treatment 
records show that the Veteran injured his right ankle during 
service, but there is no medical evidence of a current right 
ankle disorder.  

Several VA treatment records dated in 1999 and 2000 show 
assessments of degenerative joint disease, but there has been no 
X-ray confirmation of degenerative joint disease.  Significantly, 
both the March 2002 and August 2002 VA X-ray examination reports 
show a normal right ankle.  

Even accepting that the Veteran has suffered from right ankle 
pain since service, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  A current disability is required in order to establish 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board has also carefully considered the Veteran's lay 
statements in support of the contention that he has a current 
right ankle disorder.  However, a diagnosis of a right ankle 
disorder is not capable of lay observation and requires medical 
expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 
1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

Cold Weather Residuals, Bilateral Lower Extremities and Nose

Service records show that the Veteran served with the 
Headquarters Company of the 3d Battalion of the 32nd Infantry 
Division. He had one year and five months of foreign and/or sea 
service and was awarded the United Nations Service Medal. 

In various statements to the RO, as well as in testimony 
presented before the Board, the Veteran reported that he 
developed frostbite of various parts of his body in Korea.  
Specifically, he asserted that he was improperly clothed, his 
feet were tingling and he sought assistance from a medic, and he 
was advised to warm up next to a fire at the outpost at the 
demilitarized zone (DMZ).  He did not receive treatment at the 
hospital.  He also reported that his "snot would freeze" due to 
the cold conditions and that he would experience tingling in his 
nose. 

Service treatment records are negative for complaints of, 
treatment for, or a diagnosis related to cold injuries to any 
part of his body.  Significantly, his September 1955 separation 
examination shows a normal nose, skin, and lower extremities.  
However, in the present case, the evidence shows that the Veteran 
served as an infantryman in Korea around the time of the Korean 
War.  Thus, the Board finds his assertions of exposure to extreme 
cold temperatures to be credible.

While the Veteran may have been exposed to extreme cold 
temperatures during service, the evidence does not show that he 
has any current residual disability of the lower extremities or 
nose as a result of that cold exposure.  In this regard, the 
evidence of record contains the report of a July 2003 VA cold 
injury examination addressing his contentions. He reported that 
he served in Korea for 12 months.

Following service, the Veteran worked primarily as a mechanic 
until his retirement.  He gave a very vague history of frostbite 
to the tips of his fingers, nose and feet while in a foxhole for 
24 hours in Korea.  His nose was covered with ice and he felt 
very cold in his fingers and toes.  He was seen by a medic who 
advised him to keep them warm.  He was never hospitalized nor did 
he receive medical treatment for cold weather related injuries 
either during service or after service.

The Veteran's current complaints included tingling and numbness 
in feet with cold sensitivity. He denied any ulcers or scars, or 
any chronic pain in his feet or hands. He also denied any history 
of Reynaud's disease, hyperhidrosis, skin cancer, or arthritis 
related to cold exposure.  He further denied any changes in skin 
color.

Physical examination of the feet revealed normal skin appearance, 
normal color, warm and dry.  There was scanty hair growth in the 
distal part of the leg and there were no ulcers or scars.  There 
was mild fungal infection between the toes.  The nails were in 
good condition.  The sensations were intact.  There was no joint 
deformity and no arthritis changes in the feet.  

X-ray examination of the feet revealed no evidence of acro-
osteolysis and minimal hallux valgus deformity bilaterally.  
While noting the Veteran's history of cold exposure, the examiner 
did not identify any current disability resulting from that 
exposure observing that there was no evidence of cold injury on 
X-rays.

Despite the Veteran's statements and testimony about his frozen 
feet and nose during service, in the absence of medical evidence 
of current residuals of cold exposure, service connection cannot 
be granted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
Court has held that a condition or injury occurred in service 
alone is not enough, and that there must be a current disability 
resulting from that condition or injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim. Brammer, 3 Vet. App. at 
225.

As the Board may consider only independent medical evidence to 
support its findings, and as there is no medical evidence of 
current residual disability of the lower extremities or nose 
related to in-service cold exposure, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Finally, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA is 
required to notify the appellant of the information and evidence 
not of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2003 (frostbite 
of lower extremities), July 2004 (right ankle), and June 2007 
(right ankle and frostbite of nose) and the claim was 
readjudicated in a March 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  

While the Board remanded the issue of cold injury residuals of 
the lower extremities in May 2007 for notice specific to the 
lower extremities and the RO mistakenly responded to this 
request by sending notice regarding the upper extremities the 
Board, on further reflection, notes that the June 2003 notice 
letter was specific to the lower extremities.  

Although the June 2003 notice provided did not address either the 
rating criteria or effective date provisions that are pertinent 
to the claim, such notice was included in a March 2006 general 
letter, as well as the June 2007 letter specific to the right 
ankle and frostbite of the nose.  

Furthermore, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  
  
VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give testimony 
before the Board.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file and he has 
not contended otherwise.  Thus, VA has substantially complied 
with the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for cold injury residuals to the right lower 
extremity is denied.

Service connection for cold injury residuals to the left lower 
extremity is denied.

Service connection for cold injury residuals to the nose is 
denied.




REMAND

As was noted in the May 2007 Board decision/remand, with respect 
to his service-connected knee disabilities, the Veteran asserted 
at his hearing before the Board that his symptoms had worsened 
since his most recent VA examination in July 2004.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current level 
of disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  

In light of the length of time since the most recent examination 
and the Veteran's assertions of increased severity since that 
examination, the Board found that the Veteran should be afforded 
another VA examination assessing the severity of his service-
connected knee disabilities.

Unfortunately, there is no indication that the Veteran was ever 
afforded a new examination for his knees.  Given the foregoing, 
the Board finds that compliance with the May 2007 remand has not 
been accomplished.  The Board notes that this case was previously 
remanded in September 2008 as there were missing claims folders 
and further notes that it is a possibility that an examination of 
the knees was performed but was never associated with the claims 
file.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain VA clinical records from the VA 
Medical Center in East Orange for the period 
since March 2007.

2.  Determine whether the Veteran was ever 
afforded a current VA examination regarding 
his knees pursuant to the May 2007 Board 
remand.  If an examination was performed, 
associate a copy of the examination report 
with the claims file.  

3.  If an examination was not performed 
pursuant to the May 2007 Board remand, 
schedule the Veteran for an examination to 
determine the current degree of severity of 
his service-connected right and left knee 
disabilities.

The Veteran should be afforded written 
notification of the date, time, and place of 
the examination. Also, he should be advised 
of the provisions of 38 C.F.R. § 3.655, 
concerning the consequences of his failure to 
report for the examination without good 
cause.  If he fails to report for the 
examination a copy of the notice must be 
associated with the claims file.

The claims file must be made available to and 
be reviewed by the examiner. All indicated 
studies, including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of motion 
testing for each knee, the examiner should 
identify any objective evidence of pain and 
the specific excursion(s) of motion, if any, 
accompanied by pain. To the extent possible, 
the examiner should assess the degree of 
severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of either knee. 
The examiner should also determine if either 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed. The extent of 
any incoordination, weakened movement and 
excess fatigability on use or either knee 
should also be described by the examiner. 

If feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups. 

If feasible, the examiner should assess the 
additional functional impairment on repeated 
use or during flare-ups in terms of the 
degree of additional range of motion loss.

The examiner should also provide an opinion 
concerning the impact of each disability on 
the Veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the Veteran's 
case.  If any benefit sought continues to be 
denied, the RO should issue a supplemental 
statement of the case (SSOC). Thereafter, if 
appropriate, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherovsky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


